DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 16/425,179 (“’179 Reissue Application” or “instant application”), having a filing date of 29 May 2019.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 9,665,345 (“’345 Patent”) titled “FLIGHT DECK MULTIFUNCTION CONTROL DISPLAY UNIT WITH VOICE COMMANDS”, which issued on 30 May 2017 with claims 1-8 (“issued claims”).  The application resulting in the ‘345 Patent was filed on 25 November 2014 and assigned U.S. patent application number 14/552,757 (“’757 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘345 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘345 Patent claims priority to U.S. Provisional application 62/030,489 (“provisional application”), filed 29 July 2014.

As a reissue application, the instant application is entitled to the priority date of the ’345 Patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of 29 July 2014, the effective filing date of the ‘345 Application, to the extent that the claims are fully supported by the provisional application.  The priority dates will be determined on a claim-by-claim basis as necessary.

Because the effective filing date of the instant application is on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions apply.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01.IV.

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

‘bypass’ limitation
Regarding independent claim 1, this claim includes the limitation of “a tablet computing device configured to at least selectively bypass, in response to the voice command, selection of a plurality of manual MCDU commands.”


    PNG
    media_image1.png
    137
    304
    media_image1.png
    Greyscale


The Office has also reviewed Applicants’ remarks submitted on 26 June 2019 to the EPO during prosecution of the EU counterpart application of the ‘345 Patent, EP 15 176 862:

    PNG
    media_image2.png
    247
    732
    media_image2.png
    Greyscale


In light of Applicants’ disclosure and remarks in the counterpart EU application, the Office interprets this limitation as meaning that the submission of a voice command ‘bypasses’ the need for submission of the command manually.  That being the case, the Office takes the position that prior art disclosing the submission and processing of voice MCDU commands inherently also discloses the claimed bypassing the selection of a plurality of manual MCDU commands.

Gesture Sensitive Device
With respect to claim 1, this claim includes reference to a ‘gesture sensitive device’.  Consistent with Applicants’ disclosure, the Office interprets this term as “any device capable of or configured to detect a gesture or motion of a pilot, such as a pilot hand wave or other bodily motion” (col. 7, lines 12-15).

Pilot Voice Interface
With respect to claim 1, this claim includes a ‘pilot voice interface’.  Consistent with Applicants’ disclosure, the Office interprets this term as “any device capable of and/or configured to receive and/or transmit pilot voice commands and/or data, such as a microphone or headset” (col. 5, line 66 through col. 6, line 5).

V. Applicants’ Response
Applicants’ after-final response (“Response”), filed 17 December 2021, has been received and entered into the record.  The Response includes remarks, including a new error statement, and amendments to the claims and specification.  Claim 3 has been amended.  New claims 9-20 have been canceled.  Claims 1-8 are now pending in the application.
The amendment to the specification is entered.

VI. Response to Arguments
The Response included a number of arguments.  They are addressed in turn below.

Claim Objection
In view of the amendment to claim 3, the pending claim objection is withdrawn.

Indefiniteness
In view of the cancelation of claim 15, the pending rejection under 35 U.S.C. § 112(b) is rendered moot.

Recapture
In view of the cancelation of claims 9-20, the pending claim rejections under 35 U.S.C. § 251 are rendered moot.

Claim Rejections under 35 U.S.C. § 103
In view of the cancelation of claims 9-20, the pending claim rejections under 35 U.S.C. § 103 are rendered moot.

VII. Oath/Declaration
Applicants’ updated error statement provided in the remarks on page 4 is sufficient to overcome the potential Declaration issues discussed in the Advisory Action of 6 December 2021.

VIII. Allowable Subject Matter
Claims 1-8 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
an MCDU cabinet having only a data conversion device disposed therein.
IX. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '345 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '345 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '345 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571) 272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                     


Conferees:
/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
28 December 2021